DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 3/10/2021 in which Applicant lists claims 2-12, 14, 18 and 20 as being original, and claims 1, 13, 15-17 and 19 as being currently amended. It is interpreted by the examiner that claims 1-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Although claim 7 is labeled “(Original),” it is Currently Amended and will be treated as such. However, applicant is reminded that the status identifier of each claim must be included and accurate or the amendment can be held as non-compliant. M.P.E.P. 714 II(C)(A).
Drawings
The drawings were received on 3/10/2021.  These drawings are accepted.
Specification
The amendments to the specification dated 3/10/2021 are accepted. The objections to the specification cited in the office action mailed 2/12/2021 are hereby withdrawn.
Response to Arguments
Regarding Applicant’s statements with respect to the substance of the interview held on 2/26/2021, Applicant states that the Examiner agreed that the proposed amendments overcome the applied references, and that the Examiner agreed to call Applicant’s representative to resolve any remaining issues if the application is not in condition for allowance. These statements are not accurate. The Examiner generally may call Applicant’s representative to resolve issues during examination which may be resolved via Examiner’s Amendment, but is not obligated to do so. Furthermore, Applicant’s proposed amendments for the interview did not include any limitations with regard to the materials of the optical filter, and the record is clear that the Examiner stated that for “limitations regarding specific filter thicknesses and/or specific materials used for the filter(s) will be given due consideration with regard to the teachings of the art of record” (see the Applicant-Initiated Interview Summary mailed 3/3/2021).
Applicant's arguments regarding the rejections in view of Li et al. (US 8,314,991 B2) not disclosing the newly added claim limitations of claims 1, 13 and 17, these arguments have been fully considered but they are not persuasive. Li discloses that the optical filter is a low angle shift passband filter which may include a silver (Ag) based photopic coating (see at least element 20 or 21, and column 5, lines 21-41).
Applicant’s arguments, with respect to the rejections in view of Okamoto (US 2009/0002830 A1) regarding the newly added claim limitations of claims 1, 13 and 17 have been fully considered and are persuasive. However, upon further consideration, the rejections have been modified to include the teachings of Hendrix et al. (US 2014/0014838 A1, of record).
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Shpunt, US 2015/0234179 A1 discloses forming different types of filters, such as passband and high-pass filters, such that they are configured to pass light within a predefined wavelength range that is incident on the interference filter at angles within the predetermined angular range, while reflecting the light within the predefined wavelength range that is incident on the interference filter at an angle that is outside the predefined angular range, and that the filter provides desired shift characteristics (see at least the abstract, paragraphs [0006]-[0011], [0015], [0020]-[0024], [0029], and [0032]-[0035]);
 Ockenfuss, US 10451783 B2 discloses forming multilayer optical filters with low angle shift which include silver, hydrogenated silicon (Si:H), and/or tantalum pentoxide (Ta2O5) (see at least figures 3A, 4A, 5A, 7B, 7C, column 3, lines 9-45, and column 7, lines 4-63); and
Ockenfuss, US 9568362 B2 discloses forming multilayer optical filters with low angle shift which include silver, and/or tantalum pentoxide (Ta2O5) (see at least column 4, lines 41-53, column 5, lines 15-43, and column 7, line 57 through column 8, line 26).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low angle shift” in claims 1, 13 and 17 is a relative term which renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0025] of the specification describes how the first optical filter may be a low angle shift filter which may be manufactured using silver, additionally or alternatively, hydrogenated silicon, and that the filter may be associated with less than a threshold angle shift at greater than a threshold angle of incidence. For example, less than 20% angle shift, less than 10% angle shift, less than 5% angle shift, or less than 1% angle shift at a particular range of angles of incidence, such as 0 to 60 degrees, 0 to 45 degrees, or 0 to 30 degrees. However, the claim(s) do not indicate what amount of angle shift at what particular range of angles of incidence would be considered “low angle shift”. Therefore, the metes and bounds of the claims cannot be determined.
Claims 2-12, 14-16 and 18-20 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim 19 recites that at least one layer of the second component filter “is one of”, but then only recites the composition option of “or a tantalum pentoxide (Ta2O5) material”. Therefore it is not clear if the second component filter is intended to have more material composition options, or if the language should be clarified to clearly state that at least one layer of the second component filter is tantalum pentoxide (Ta2O5). The scope of the claim is not clear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., U.S. Patent Number 8,314,991 B2, of record (hereafter Li).
Regarding claim 1, Li discloses a composite optical filter (see at least figure 4), comprising:

a first component optical filter disposed onto the substrate (see at least figure 4, element 14),
wherein the first component optical filter is associated with a first angle shift (see at least figures 1a, 1b, 3a and 3b, as well as column 2, lines 15-64); 
wherein the first component optical filter is a low angle shift passband filter manufactured using a silver (Ag) based photopic coating (see at least element 20 or 21, and column 5, lines 21-41) or hydrogenated silicon (Si:H); and
a second component optical filter disposed onto the first component optical filter (see at least figure 4, element 12),
wherein the second component optical filter is associated with a second angle shift that is different from the first angle shift (see at least figures 2a, 2b, 3a and 3b, as well as column 2, lines 15-64),
wherein the composite optical filter is configured to be transmissive to light at a first range of angles of incidence and is configured to block light at a second range of angles of incidence that is different from the first range of angles of incidence (see at least figures 3a and 3b, as well as column 2, lines 15-64).
Additionally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Specifically, it is encouraged that the apparatus be distinguished from the prior art in terms structural features such as structure of the first component optical filter or the second component optical filter, including the type of optical filter, number of filter layers, thicknesses, materials, and/or refractive indices of materials, which could distinguished the claim(s) from the prior art in terms of structure rather than function.
Regarding claim 2, Li discloses that the first range of angles of incidence is between approximately 0 degrees and approximately 30 degrees (see at least column 2, lines 57-64).
Regarding claim 3, Li discloses that the first range of angles of incidence is between approximately 0 degrees and approximately 45 degrees (see at least column 2, lines 57-64).
Regarding claim 4, Li discloses that the second range of angles of incidence is greater than approximately 30 degrees (see at least column 2, line 57 through column 3, line 4).
Regarding claim 5, Li discloses that the second range of angles of incidence is greater than approximately 45 degrees (see at least column 2, line 57 through column 3, line 4).
Regarding claim 9, Li discloses that the composite optical filter is configured to be transmissive to light at a particular spectral range at the first range of angles of incidence and is configured to block light at the particular spectral range at the second .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-9, 11-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, U.S. Patent Application Publication Number 2009/0002830 A1, of record (hereafter Okamoto) in view of Hendrix et al., U.S. Patent Application Publication Number 2014/0014838 A1, of record (hereafter Hendrix).
Regarding claim 1, Okamoto discloses a composite optical filter (see at least figure 2(b)), comprising:
a substrate (see at least figure 2(b), element 1);
a first component optical filter disposed onto the substrate (see at least figure 2(b), element 2),
wherein the first component optical filter is associated with a first angle shift (see at least figure 3, the shift of element A to C, as well as paragraph [0030]); and
a second component optical filter disposed onto the first component optical filter (see at least figure 2(b), element 3),
wherein the second component optical filter is associated with a second angle shift that is different from the first angle shift (see at least figure 3, the shift of element B to D, as well as paragraphs [0030]-[0031]),

Okamoto further discloses that the first component optical filter is a low angle shift filter (see at least figure 3).
Okamoto does not specifically disclose that the first component optical filter is a low angle shift passband filter manufactured using a silver (Ag) based photopic coating or hydrogenated silicon (Si:H).
However, Hendrix teaches forming a component optical filter wherein the optical filter may be a passband filter having a desired transmission and angle shift characteristics, and wherein the optical filter may be manufactured to include tantalum pentoxide (Ta2O5) or hydrogenated silicon (Si:H) (see at least the abstract, figures 7B, 7C, 7D, 8B, 8C, 9A, 9B, and paragraphs [0051]-[0052] and [0057] of Hendrix).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the first component optical filter of Okamoto to include the teachings of Hendrix so that the first component optical filter is a low angle shift passband filter manufactured using hydrogenated silicon (Si:H), for the purpose of using known materials for multilayer optical filters such that appropriate layer thicknesses, materials, and/or refractive indices are used to achieve the desired transmission characteristics in a particular spectral range, and angle shift characteristics for a desired application, as is well known to one of ordinary skill in the optical filter arts.
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Specifically, it is encouraged that the apparatus be distinguished from the prior art in terms structural features such as structure of the first component optical filter or the second component optical filter, including the type of optical filter, number of filter layers, thicknesses, materials, and/or refractive indices of materials, which could distinguished the claim(s) from the prior art in terms of structure rather than function.
Regarding claim 2, Okamoto in view of Hendrix discloses that the first range of angles of incidence is between approximately 0 degrees and approximately 30 degrees (see at least Okamoto figure 3, between elements A and B, as well as paragraph [0030], and figure 7 showing high transmittance of particular wavelengths at 0 degrees and/or 20 degrees but not at higher degrees).
Regarding claim 3, Okamoto in view of Hendrix discloses that the first range of angles of incidence is between approximately 0 degrees and approximately 45 degrees (see at least Okamoto figure 3, between elements A and B, as well as paragraph 
Regarding claim 4, Okamoto in view of Hendrix discloses that the second range of angles of incidence is greater than approximately 30 degrees (see at least Okamoto figure 7, wherein the optical filter has high transmission around approximately 1250-1300 nm at 0 degrees but blocks light at at least 60 degrees and 80 degrees).
Regarding claim 5, Okamoto in view of Hendrix discloses that the second range of angles of incidence is greater than approximately 45 degrees (see at least Okamoto figure 7, wherein the optical filter has high transmission around approximately 1250-1300 nm at 0 degrees but blocks light at at least 60 degrees and 80 degrees).
Regarding claim 6, Okamoto in view of Hendrix discloses that the second range of angles of incidence is between approximately 0 degrees and approximately 30 degrees and wherein the first range of angles of incidence is greater than approximately 30 degrees (see at least Okamoto figure 7, wherein the optical filter transmissive to light around approximately 1400 nm at 80 degrees but blocks light at at least 0 degrees and 20 degrees).
Regarding claim 7, Okamoto in view of Hendrix discloses that the composite optical filter is transmissive to greater than a threshold percentage of light at the first range of angles of incidence, and
wherein the threshold percentage is at least one of:
approximately 75%,
approximately 90%,
approximately 95%,

approximately 99.9%,
approximately 99.99%, or
approximately 99.999% (see at least Okamoto figures 3 and 7).
Regarding claim 8, Okamoto in view of Hendrix discloses that the composite optical filter is configured to block a threshold percentage of light at the second range of angles of incidence, and
wherein the threshold percentage is at least one of:
approximately 75%,
approximately 90%,
approximately 95%,
approximately 99%,
approximately 99.9%,
approximately 99.99%, or
approximately 99.999% (see at least Okamoto figures 3 and 7).
Regarding claim 9, Okamoto in view of Hendrix discloses that the composite optical filter is configured to be transmissive to light at a particular spectral range at the first range of angles of incidence and is configured to block light at the particular spectral range at the second range of angles of incidence (see at least Okamoto figure 7 showing high transmittance of particular wavelengths at 0 degrees and/or 20 degrees but not at higher degrees).
Regarding claim 11, Okamoto in view of Hendrix discloses that the particular spectral range is between at least one of:

approximately 1400 nm and approximately 1800 nm, or
approximately 1500 nm and approximately 1700 nm (see at least Okamoto figure 7 and paragraph [0043]).
Regarding claim 12, Okamoto in view of Hendrix discloses that the particular spectral range is between at least one of:
approximately 200 nanometers (nm) and approximately 4000 nm,
approximately 1000 nm and approximately 3000 nm, or
approximately 1500 nm and approximately 2500 nm (see at least Okamoto figure 7 and paragraph [0043]).
Regarding claim 17, Okamoto discloses a filter (see at least figure 2(b)), comprising:
a first component filter (see at least figure 2(b), element 2) associated with a first angle shift (see at least figure 3, the shift of element A to C, as well as paragraphs [0030]-[0031]) and a first passband (see at least figure 7 showing high transmittance of particular wavelengths at 0 degrees and/or 20 degrees but not at higher degrees); and
a second component filter (see at least figure 2(b), element 3) associated with a second angle shift (see at least figure 3, the shift of element B to D, as well as paragraphs [0030]-[0031]) and a second passband (see at least figure 7 showing high transmittance of particular wavelengths at 0 degrees and/or 20 degrees but not at higher degrees),
wherein the first angle shift, the first passband, the second angle shift, and the second passband are configured to make the filter transmissive to a spectral range of 
Okamoto further discloses that the first component optical filter is a low angle shift filter (see at least figure 3).
Okamoto does not specifically disclose that the first component optical filter is a low angle shift filter manufactured using a silver (Ag) based photopic coating or hydrogenated silicon (Si:H).
However, Hendrix teaches forming a component optical filter wherein the optical filter may be a passband filter having a desired transmission and angle shift characteristics, and wherein the optical filter may be manufactured to include tantalum pentoxide (Ta2O5) or hydrogenated silicon (Si:H) (see at least the abstract, figures 7B, 7C, 7D, 8B, 8C, 9A, 9B, and paragraphs [0051]-[0052] and [0057] of Hendrix).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the first component optical filter of Okamoto to include the teachings of Hendrix so that the first component optical filter is a low angle shift passband filter manufactured using hydrogenated silicon (Si:H), for the purpose of using known materials for multilayer optical filters such that appropriate layer thicknesses, materials, and/or refractive indices are used to achieve the desired transmission characteristics in a particular spectral range, and angle shift characteristics for a desired application, as is well known to one of ordinary skill in the optical filter arts.
Additionally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Specifically, it is encouraged that the apparatus be distinguished from the prior art in terms structural features such as structure of the first component optical filter or the second component optical filter, including the type of optical filter, number of filter layers, thicknesses, materials, and/or refractive indices of materials, which could distinguished the claim(s) from the prior art in terms of structure rather than function.
Regarding claim 18, Okamoto in view of Hendrix discloses that the first angle of incidence is less than approximately 30 degrees and the second angle of incidence is greater than or equal to approximately 30 degrees (see at least Okamoto figure 7, wherein the optical filter has high transmission around approximately 1250-1300 nm at 0 degrees but blocks light at at least 60 degrees and 80 degrees).
Regarding claim 19, Hendrix teaches forming a component optical filter wherein the optical filter may be a passband filter having a desired transmission and angle shift characteristics, and wherein the optical filter may be manufactured to include tantalum pentoxide (Ta2O5) or hydrogenated silicon (Si:H) (see at least the abstract, figures 7B, 7C, 7D, 8B, 8C, 9A, 9B, and paragraphs [0051]-[0052] and [0057] of Hendrix).
2O5), for the purpose of using known materials for multilayer optical filters such that appropriate layer thicknesses, materials, and/or refractive indices are used to achieve the desired transmission characteristics in a particular spectral range, and angle shift characteristics for a desired application, as is well known to one of ordinary skill in the optical filter arts.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, U.S. Patent Application Publication Number 2009/0002830 A1, of record (hereafter Okamoto) in view of Hendrix et al., U.S. Patent Application Publication Number 2014/0014838 A1, of record (hereafter Hendrix) as applied to at least claims 1 and 9 above, and further in view of Kurahashi et al., U.S. Patent Application Publication Number 2009/0294634 A1, of record (hereafter Kurahashi).
Regarding claim 10, Okamoto does not specifically disclose that the particular spectral range is between at least one of:
approximately 600 nanometers (nm) and approximately 1200 nm,
approximately 700 nm and approximately 1100 nm, or
approximately 800 nm and approximately 1000 nm.
However, Kurahashi teaches an angle limiting filter (see at least figures 1-2, element 15 as well as the abstract and paragraph [0036]) wherein the filter is configured to be transmissive to light at a particular spectral range at the first range of angles of 
approximately 600 nanometers (nm) and approximately 1200 nm,
approximately 700 nm and approximately 1100 nm, or
approximately 800 nm and approximately 1000 nm (see at least figure 3 as well as paragraphs [0036]-[0049]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical filter of Okamoto in view of Hendrix to include the teachings of Kurahashi so that the particular structure of the filter is designed and optimized for use in a particular spectral range, as is well-known to those of ordinary skill in the optical arts (see at least the abstract, as well as paragraphs [0017] and [0040]-[0046] of Kurahashi), such that the particular spectral range is between at least one of:
approximately 600 nanometers (nm) and approximately 1200 nm,
approximately 700 nm and approximately 1100 nm, or
approximately 800 nm and approximately 1000 nm, for the purpose of using the optical filter to be configured to be transmissive to light at a particular design wavelength range at the first range of angles of incidence and be configured to block light at the particular design wavelength range at the second range of angles of incidence while having a reasonable expectation for success.
Additionally, it has been held that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See for example figure 7 of Okamoto wherein 1250 nanometers if very nearly “approximately 1200 nm”.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, U.S. Patent Application Publication Number 2009/0002830 A1, of record (hereafter Okamoto) in view of Hendrix et al., U.S. Patent Application Publication Number 2014/0014838 A1, of record (hereafter Hendrix) and Kurahashi et al., U.S. Patent Application Publication Number 2009/0294634 A1, of record (hereafter Kurahashi).
Regarding claim 13, Okamoto discloses an optical system (see at least figure 2(b)), comprising:
an optical filter including a plurality of component optical filters configured to filter an input optical signal and provide a filtered input optical signal (see at least figure 2(b), elements 2 and 3, as well as the abstract),
wherein the plurality of component optical filters is configured to block a first portion of the input optical signal that does not satisfy an angle of incidence threshold and to pass a second portion of the input optical signal that does satisfy the angle of incidence threshold (see at least figures 3 and figures 4-6, as well as paragraphs [0009]-[0013], [0043], and figure 7 showing high transmittance of particular wavelengths at 0 degrees and/or 20 degrees but not at higher degrees).

Okamoto does not specifically disclose that the first component optical filter is a low angle shift filter manufactured using a silver (Ag) based photopic coating or hydrogenated silicon (Si:H).
However, Hendrix teaches forming a component optical filter wherein the optical filter may be a passband filter having a desired transmission and angle shift characteristics, and wherein the optical filter may be manufactured to include tantalum pentoxide (Ta2O5) or hydrogenated silicon (Si:H) (see at least the abstract, figures 7B, 7C, 7D, 8B, 8C, 9A, 9B, and paragraphs [0051]-[0052] and [0057] of Hendrix).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the first component optical filter of Okamoto to include the teachings of Hendrix so that the first component optical filter is a low angle shift passband filter manufactured using hydrogenated silicon (Si:H), for the purpose of using known materials for multilayer optical filters such that appropriate layer thicknesses, materials, and/or refractive indices are used to achieve the desired transmission characteristics in a particular spectral range, and angle shift characteristics for a desired application, as is well known to one of ordinary skill in the optical filter arts.
Further, Okamoto does not specifically disclose an optical sensor configured to receive the filtered input optical signal and provide an output electrical signal.
However, Kurahashi teaches an angle limiting filter (see at least figures 1-2, element 15 as well as the abstract and paragraph [0036]) wherein the filter is configured to be transmissive to light at a particular spectral range at the first range of angles of 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to combine the teachings of Okamoto in view of Hendrix with the teachings of Kurahashi so that the optical filter may be used in an optical system which includes an optical sensor configured to receive the filtered input optical signal and provide an output electrical signal, for the purpose of using the optical filter to be transmissive to light at a particular design wavelength range at the first range of angles of incidence and to block light at the particular design wavelength range at the second range of angles of incidence, such that the transmission of stray light is significantly reduced (see at least the abstracts of Okamoto and Kurahashi), while having a reasonable expectation for success.
Additionally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in 
Regarding claim 14, Okamoto in view of Hendrix and Kurahashi discloses that a maximum transmissivity of the optical filter is at a lesser angle of incidence than a minimum transmissivity of the optical filter (see at least figure 7 of Okamoto, wherein the optical filter has high transmission around approximately 1250-1300 nm at 0 degrees but blocks light at at least 60 degrees and 80 degrees).
Regarding claim 15, Okamoto in view of Hendrix and Kurahashi discloses that the low angle shift filter is a long wave pass (LWP) optical filter (see at least figures 3 and 7, as well as paragraphs [0010] and [0030] of Okamoto).
Regarding claim 16, Okamoto in view of Hendrix and Kurahashi discloses that the plurality of component optical filters further include a short wave pass (SWP) optical filter (see at least figures 3 and 7, as well as paragraphs [0010] and [0030] of Okamoto).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., U.S. Patent Number 8,314,991 B2, of record (hereafter Li) in view of Kurahashi et al., U.S. Patent Application Publication Number 2009/0294634 A1, of record (hereafter Kurahashi).
Regarding claim 13, Li discloses an optical system (see at least figure 4), comprising:
an optical filter including a plurality of component optical filters configured to filter an input optical signal and provide a filtered input optical signal (see at least figure 4, elements 12 and 14, as well as figures 3a and 3b, and column 2, lines 15-64),
wherein the plurality of component optical filters is configured to block a first portion of the input optical signal that does not satisfy an angle of incidence threshold and to pass a second portion of the input optical signal that does satisfy the angle of incidence threshold (see at least figures 3a and 3b, as well as column 2, lines 15-64), and
wherein the plurality of component optical filters include a low angle shift filter manufactured using a silver (Ag) based photopic coating (see at least element 20 or 21, and column 5, lines 21-41) or hydrogenated silicon (Si:H).
Li does not specifically disclose an optical sensor configured to receive the filtered input optical signal and provide an output electrical signal.
However, Kurahashi teaches an angle limiting filter (see at least figures 1-2, element 15 as well as the abstract and paragraph [0036]) wherein the filter is configured to be transmissive to light at a particular spectral range at the first range of angles of incidence and is configured to block light at the particular spectral range at the second range of angles of incidence (see at least figures 2-3, as well as the abstract), and wherein the optical filter is used in conjunction with an optical sensor configured to receive the filtered input optical signal and provide an output electrical signal (see at least figure 1, element 16, as well as paragraphs [0036] and [0039]).

Additionally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Specifically, it is encouraged that the apparatus be distinguished from the prior art in terms structural features such as structure of the first component optical filter or the second component optical filter, including the type of optical filter, number of filter layers, thicknesses, materials, and/or refractive indices of 
Regarding claim 14, Li in view of Kurahashi discloses that a maximum transmissivity of the optical filter is at a lesser angle of incidence than a minimum transmissivity of the optical filter (see at least figures 3a and 3b, as well as column 2, lines 15-64 of Li).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, U.S. Patent Application Publication Number 2009/0002830 A1, of record (hereafter Okamoto) in view of Hendrix et al., U.S. Patent Application Publication Number 2014/0014838 A1, of record (hereafter Hendrix) as applied to claim 17 above, and further in view of Li et al., U.S. Patent Number 8,314,991 B2, of record (hereafter Li).
Regarding claim 20, Okamoto does not disclose that the filter is a collimator.
However, Li teaches a composite optical filter (see at least figures 1a-4, as well as the abstract) wherein the filter is configured to be transmissive to light at a particular spectral range at the first range of angles of incidence and is configured to block light at the particular spectral range at the second range of angles of incidence (see at least figures 3a-4, as well as the abstract; column 1, lines 40-50; and column 2, lines 57-64), and wherein the optical filter is a collimator (see at least column 4, lines 11-14).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to combine the teachings of Okamoto in .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/17/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872